Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-3 and 9-18 are currently pending.

As per claim(s) 1-3 and 9-11, independent claim 1 has been amended to include:
“an Access and Mobility Management Function (AMP) the method comprising: receiving an Evolved Packet System (EPS) bearer identifier (EBI) assignment request message; 
.... 
(ii) requesting a second SMF to release Quality-of-Service (QoS) parameters corresponding to the revoked EBI, wherein the requesting comprises the AMF transmitting to the second SMF a message comprising the revoked EBI; and (iii) sending to the first SMF an EBI assignment response message comprising the revoked 4G bearer ID EBI,; and after requesting the second SMF to release the QoS parameters, receiving a message transmitted by the second SMF, wherein the message transmitted by the second SMF comprises the revoked EBI.”,
which has not been previously considered and will require further search and consideration.

As per claim(s) 12-16, independent claim 12 has been amended to include:
“Session Management Function (SMP) receiving a response message transmitted by n Access and Mobility Management Function (AMF), wherein the response requests message comprises an Evolved Packet System (EPS) bearer identifier (EBT) that was revoked by the AMF, and further wherein the request message is a request for the SMF to release Quality-of-Service (QoS) parameters corresponding to the revoked EBI; and in response to receiving the request message: initiating the release of the QoS parameters corresponding to the revoked EBI; and transmitting to the AMF a message comprising the revoked EBI.
which has not been previously considered and will require further search and consideration.

As per claim(s) 17, independent claim 17 has been amended to include:
“an Access and Mobility Management Function (AMP) the method comprising: receiving an Evolved Packet System (EPS) bearer identifier (EBI) assignment request message; 
.... 
(ii) requesting a second SMF to release Quality-of-Service (QoS) parameters corresponding to the revoked EBI, wherein the requesting comprises the AMF transmitting to the second SMF a message comprising the revoked EBI; and (iii) sending to the first SMF an EBI assignment response message comprising the revoked 4G bearer ID EBI,; and after requesting the second SMF to release the QoS parameters, receiving a message transmitted by the second SMF, wherein the message transmitted by the second SMF comprises the revoked EBI.”,
which has not been previously considered and will require further search and consideration.

As per claim(s) 18, independent claim 18 has been amended to include:
“Session Management Function (SMP) receiving a response message transmitted by n Access and Mobility Management Function (AMF), wherein the response requests message comprises an Evolved Packet System (EPS) bearer identifier (EBT) that was revoked by the AMF, and further wherein the request message is a request for the SMF to release Quality-of-Service (QoS) parameters corresponding to the revoked EBI; and in response to receiving the request message: initiating the release of the QoS parameters corresponding to the revoked EBI; and transmitting to the AMF a message comprising the revoked EBI.”,
which has not been previously considered and will require further search and consideration.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K PHILLIPS whose telephone number is (571)272-1037.  The examiner can normally be reached on M-F 8am-10am, 1pm-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael K Phillips/Examiner, Art Unit 2464